Citation Nr: 1735719	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  12-16 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of the Veteran who had active duty service from February 1942 to November 1944.  The Veteran passed away in August 2009. 

This appeal comes before the Board of Veterans' Appeals (Board) from a
April 2011 rating decision of the Department of Veterans Affairs Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

In regard to VA's duty to notify and assist, the Board acknowledges that VA correspondence sent to the appellant's address of record has been returned as undeliverable for a period spanning multiple years.  However, the Board notes that the appellant has a duty to keep VA apprised of  her current address, and she has not done so.  Jones v. West, 12 Vet. App. 98 (1998).  If one does not, VA is not obligated to "turn up heaven and earth to find [them]."   See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  VA's duty to assist with a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board is not required to further delay adjudication of this claim, especially since there is no alternative address at which she might be contacted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was service-connected for a duodenal ulcer at the time of death.

2.  The Veteran died in August 2009 of cardiopulmonary arrest due to or as a consequence of gastrointestinal (GI) bleeding and acute leukemia.

3.  The cause of the Veteran's death is not etiologically related to service or to his service-connected disability.

 4.  The Veteran's service-connected disability was neither the principal nor a contributory cause of his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of death of a veteran are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 1312, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.

To establish a service-connected cause of death, it must be shown that a service-connected disability either caused death or substantially or materially contributed to cause death.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during active service, or one which was proximately due to or the result of, or aggravated by, a service-connected disability. 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Service treatment records reveal that the Veteran started noticing symptoms of epigastric distress in November 1943.  He was admitted for treatment that same month, and remained in treatment until march 1944.  He was then hospitalized in June 1944, August 1944, and October 1944 for the same condition.  A May 1944 noted a definite deformity along the lesser curvature near the middle of the duodenal cap with a small crater.  A June 1944 medical report notes that stool samples were positive for the presence of occult blood.

In November 1946, the Veteran was medically discharged for a severe and chronic duodenum ulcer, cause undetermined.  He was subsequently service connected for this disability.

Periodic VA examinations post-discharge, consistently reveal the ongoing presence of the ulcer.  These examinations occurred in July 1946, April 1950, June 1955, and March 1961.

Private medical records indicate that in December 1958, the Veteran was admitted to a hospital for over a week and diagnosed with a bleeding peptic ulcer.  He reported vomiting blood and black tarry bowel movement.

In May 2008, the Veteran complained of chest pain and was admitted to a private hospital where he was found to have anemia and a GI bleed.  It was noted that he had tarry stools, and stable angina until he became anemic and had suffered from GI bleeding.

The record reveals that the Veteran's health then rapidly deteriorated, and he was ultimately placed in hospice care.  It was noted that the Veteran's non service-connected myelodysplastic syndrome transitioned into acute myelogenous leukemia.  The Veteran subsequently passed away on August 30, 2009.  Health records from his private hospice care or otherwise, end on August 11, 2009, with no further evidence surrounding the Veteran's final days.

A death certificate was administered in September 2009, which indicated that the Veteran's immediate cause of death was cardiopulmonary arrest due to or as a consequence of GI bleeding and acute leukemia.  

In March 2010, VA received a service connection for cause of  death claim from the Appellant and a VA examiner opinion was thus requested.  In February 2012, an opinion was rendered.  The examiner examined the Veteran's medical record and concluded that, "[r]egarding the veterans death due to [service-connected] peptic ulcer disease, I cannot resolve this issue without reporting to mere speculation."  She the provided the following rationale:

There are no medical records of the time surrounding the veteran's death.  The records end at 8/11/09 and the veteran died 8/30/09.  He died of GI bleeding due to acute leukemia however there is no indication of where/from what anatomical location the GI bleeding occurred.  He could have bled from a duodenal ulcer but it could have been from his esophagus, stomach, small intestine or remaining colonic tissue.  Previous duodenal ulcers had healed per endoscopy reports.

In March 2013, the appeal came before the Board.  A Veterans Health Administration medical expert opinion (VHA) was requested in an attempt to garner a definitive opinion about whether service connection for cause of death was warranted.  An opinion was provided dated January 2017, where the examiner opined that "[t]he terminal bleeding event was not caused by or a result of active duodenal ulcer disease.  He then provided the following rationale:

[The Veteran] received a 10 percent service connection for duodenal ulcer disease following his discharge from military service.  His records reflect 2 documented occurrences of upper GI bleeding from active duodenal ulcers over a 15 year pan years before his death.  His comorbid medical conditions included inoperable coronary heart disease, type 2 diabetes mellitus, autoimmune hemolytic anemia and several years of myelodysplastic syndrome (also known as myeloproliferative disorder) during which time he lived with chronically low platelet counts.  Surgical history was notable for a previous partial colectomy and colostomy for state III colon cancer.  He did not have service connection for any of these medical conditions.

The available records show that [the Veteran] was chronically taking ranitidine 150mg twice a day.  This dose has been well documented to be of benefit in maintenance of healing of duodenal ulcer disease and prevention of recurrence.  While domiciled in a nursing home, he underwent endoscopy on 5/10/2008 for a complaint of trouble swallowing.  Because his platelet count was low (20,000 to 30,000 range), he could not undergo dilation.  The findings showed evidence of healed ulcers, mild gastritis and a hiatal hernia with schatzki ring.  On 6/30/09, there was a transition of his background myelodysplastic syndrome to acute myelogenous leukemia which is a known progression of his bone marrow disorder in roughly 10 percent of patients.  Notes from the treating physician recommended hospice level of care.

The Veteran gradually declined and experienced a terminal event with a gastrointestinal bleeding.  There are no medical records from the time surrounding his death other than his death certificate.

With endoscopic evidence of healed peptic disease 3 months prior to death, ongoing full dose ranitidine for maintenance of ulcer healing and prevent of duodenal ulcer relapse, with the intercurrent transition of his myeloproliferative disorder with low platelets to acute myelogenous leukemia, it is more likely than not that the Veteran experienced diffuse gastrointestinal hemorrhage from further fall in his platelets as would be expected with his untreated leukemia.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  While the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The above VHA opinion includes a thorough review of the Veteran's medical history, sufficient clinical and diagnostic findings for the purposes of determining the nature of the Veteran's death, and provides a detailed explanation for the opinion.  Therefore this examination is highly probative and carries significant weight.

Based on the evidence of record, the Board finds that the cause of the Veteran's death is not etiologically related to service or to any service-connected disability or disabilities; and the Veteran's service-connected disability was neither the principal nor a contributory cause of his death.  Accordingly, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which he deserves acknowledgment, and that the appellant is sincere in her belief that the Veteran's death was related to his service-connected disability. While the Board fully understands the appellant's contentions, in the final analysis, the most persuasive evidence in this case is against her assertions.  Simply put, the weight of the evidence is against her contention that the Veteran's death is related to his service-connected duodenal ulcer.
ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


